Case 2:16-cv-00165-LEW Document 147 Filed 08/02/19 Page 1 of 1    PageID #: 751




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE



 BERTRAND GIRARD,                         )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 ) CIVIL NO. 2:16-cv-00165-LEW
                                          )
 STEPHEN DODD, et al,                     )
                                          )
             Defendants.                  )



                                 JUDGMENT

      Pursuant to the Order entered on May 6, 2019 and the Order on Defendant’s

Motion for Summary Judgment and Motion for Judgment entered on August 2, 2019

by Judge Lance E. Walker;

      JUDGMENT is hereby entered for defendants Stephen Dodd, Roger Beaupre

and City of Biddeford and against plaintiff Bertrand Girard.



                                             CHRISTA K. BERRY,
                                             CLERK



                                             By: /s/Susan Way
                                                 Deputy Clerk

Dated this 2nd day of August, 2019.
